Exhibit 10.4
AMENDMENT TO THE
LIGHTING SCIENCE GROUP CORPORATION
AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN
     This AMENDMENT TO THE LIGHTING SCIENCE GROUP CORPORATION AMENDED AND
RESTATED EQUITY-BASED COMPENSATION PLAN (this “Amendment”), dated as of
August 21, 2009, is made and entered into by Lighting Science Group Corporation,
a Delaware corporation (the “Company”). Terms used in this Amendment with
initial capital letters that are not otherwise defined herein shall have the
meanings ascribed to such terms in the Lighting Science Group Corporation
Amended and Restated Equity-Based Compensation Plan (the “Plan”).
RECITALS
     WHEREAS, Section 10(c) of the Plan provides that the Board of Directors of
the Company (the “Board”) may amend the Plan at any time, provided that any
amendment to increase the share limitation shall be subject to the approval of
the Company’s stockholders;
     WHEREAS, the Board desires to amend the Plan, subject to stockholder
approval, to increase the aggregate number of shares of Stock that may be issued
or transferred under the Plan set forth in Section 4 of the Plan; and
     WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for approval no later than the next annual meeting of the
stockholders.
     NOW, THEREFORE, in accordance with Section 10(c) of the Plan, the Company
hereby amends the Plan as follows:
     1. Section 4(a) of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following:
          Section 4. Stock Subject to Plan.
                         (a) Overall Number of Shares Available for Delivery
               Subject to adjustment in a manner consistent with any adjustment
made pursuant to Section 9, the total number of shares of Stock reserved and
available for delivery in connection with Awards under this Plan, from
inception, is 20,000,000, 100% of which may be granted as Incentive Stock
Options.
     2. Section 5 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following:
          Section 5. Eligibility; Per Person Award Limitations.
               Awards may be granted under this Plan only to Eligible Persons.
In each fiscal year during any part of which this Plan is in effect, a Covered
Employee may not be granted Awards relating to more than 2,500,000 shares of
Stock, subject to adjustment in a manner consistent with any adjustment made
pursuant to Section 9, and in the case of Awards the value of which is not
directly related to the value of the Stock, Awards the value of which at the
time of payment exceeds $500,000.

1



--------------------------------------------------------------------------------



 



     3. This Amendment shall be effective on the date first set forth above. In
the event stockholder approval of this Amendment is not obtained within
12 months of the date the Board approved this Amendment, the additional shares
added to the Plan pursuant to this Amendment shall not be available for grant as
Incentive Stock Options within the meaning of Section 422 of the Code.
     4. Except as expressly amended by this Amendment, the Plan shall continue
in full force and effect in accordance with the provisions thereof.
[Signature page to follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed as of the date first written above.

            LIGHTING SCIENCE GROUP CORPORATION
      By:   /s/ Zachary S. Gibler        Name:    Zachary S. Gibler      
Title:    Chief Executive Officer    

 

3